Citation Nr: 0512703	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  04-07 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from June 14, 1977 to July 6, 
1977.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in  Manchester, 
New Hampshire, in April 2003, which denied the claim.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in January 2004, a 
transcript of which is of record.

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Clear and unmistakable evidence demonstrates that the 
veteran's low back disorder existed before entering service 
and was not aggravated by service beyond the natural 
progression of the disease.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004); VAOPGCPREC 3-03.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b)(2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in March 2003.  This letter 
addressed the requirements to establish service connection, 
informed the veteran of what information and evidence she 
must submit, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any additional evidence that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holdings in Quartuccio, 
supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, and the February 2004 Statement of 
the Case (SOC).  These documents served notice to the veteran 
of the law and governing regulations regarding her case, as 
well as the reasons for the determinations made with respect 
to her claims.  In pertinent part, the SOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Thus, the duty to notify has been satisfied.

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The Board has the veteran's service medical records 
and private medical records.  Although the veteran did 
indicate treatment by two physicians shortly after service, 
she indicated during her personal hearing that the one doctor 
was deceased and the other retired, and that those records 
were unattainable.  When filling out her substantive appeal 
(VA Form 9), the veteran waived her right to a hearing before 
the Board.  Thus, the Board concludes that the duty to assist 
has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

A pre-entrance examination of September 1976, revealed no 
abnormalities of the spine, and the veteran had no back 
complaints.  The veteran entered active duty on June 14, 
1977.  Clinical records from June 20, 1977 indicate the 
veteran was seen after four days of basic training, with 
complaints of low back pain.  The veteran attributed the pain 
to lifting a 75-pound weight during medical processing.  She 
reported that while sitting in class that morning, the pain 
increased.  Examination at that time revealed sensory, motor, 
and deep tendon reflexes were intact to the lower extremity.  
She complained of tenderness over the sacrum and over the 
left gluteal region.  The lumbar spine was within normal 
limits.  Assessment was back strain.  She was prescribed 
Valium, aspirin, and bed rest.

On June 22, 1977, she was seen in the orthopedic clinic, 
where the physician noted the veteran's report of low back 
pain originating in December 1976, after lifting a garbage 
can at home.  She reported being placed on bed rest for two 
weeks at that time and having intermittent back pain since 
then.  Following physical examination of the veteran, the 
service physician provided an impression of chronic herniated 
nucleus pulposus which was not in the line of duty and 
existed prior to entry.  

A June 23, 1977 detailed medical report noted the veteran's 
history of having low back pain in December 1976 after 
lifting a garbage can at home.  The veteran stated that she 
was seen by her physician who treated her with muscle 
relaxants, analgesics, and placed her on bed rest for two 
weeks.  The pain gradually subsided after one month.  Since 
then she has experienced intermittent low back pain, but has 
not sought treatment.  She stated that she again experienced 
low back pain in basic training after lifting 75 pounds of 
weight.  The low back pain worsened after marching, prolonged 
standing or bending.  

Physical examination revealed tenderness over the L4-5 
vertebrae and over the lower thoracic spine.  The veteran's 
ability to walk heel-toe was poor, especially on the left 
side.  In addition, the Trendelenberg test was positive on 
the left.  The straight leg test was positive at 20 degrees 
for the left leg and 45 degrees for the right leg, but the 
pain in raising the right leg was associated with the left 
leg.  The ankle jerk reflex was absent in the left leg.  
Radiology reports showed no abnormality of the lumbar spine.  
The final diagnosis was "probable lumbar herniated nucleus 
pulposus, chronic.  The condition was deemed to have existed 
prior to entry into service and was "not aggravated by 
service beyond the normal progression of the disease."  
Based on this assessment, the physician recommended that the 
veteran be discharged from service.

The subsequent Medical Board report, adopted the diagnosis of 
the examiners and recommended that the veteran be discharged 
from the service by reason of physical disability which 
existed prior to entry into service, and was not aggravated 
thereby.

After the veteran left the military, the earliest medical 
record of back trouble was found in radiology notes from an 
April 1990 emergency room visit.  These notes indicate back 
pain was triggered by lifting a patient onto a bedpan.  
Subsequent physical therapy progress notes list an incident 
where the veteran stepped off a curb as the cause of the 
condition presenting at that time.  Those notes also show a 
waxing and waning of pain, muscle spasms, and other symptoms 
over the following 5 months.  Radiology procedures from July 
1990 indicated "hypertrophy of the ligamentum flavum with a 
mildly bulging disc at L5-S1 intervertebral disc space; no 
evidence of exiting nerve root compression."

The next incident involving the veteran's back occurred in 
December 1999.  Treatment records from that time indicate the 
veteran experienced a gradual onset of symptoms, incident to 
lifting a wheelchair at work.  She also reported a history of 
a back injury at work ten years previously, but had not had 
any symptoms from that for ten years.  An MRI from November 
or December 1999 shows a 1-1.5 cm diameter disc extrusion on 
the right at L5-S1 with narrowing of the L5-S1 disc space.  
In January 2000, the veteran was diagnosed with a herniated 
nucleus pulposus, lumbar.

April 2000 records show surgery for the L5-S1 vertebrae.  
During this procedure, the veteran's bulging disk was removed 
and her spine was fused.  Post operatively, the veteran 
experienced increasing pain.  In numerous outpatient visits 
to her physician, she expressed that she was still in great 
pain.  Nerve blocks and other treatments were administered, 
with little success.  

In January 2004 the veteran attended a hearing before the RO, 
and testified that a weight lifting incident was the 
proximate cause of her back injury.  She denied recollection 
of the pre-service injury related to lifting a garbage can.

She also submitted statements from two friends who indicated 
that the knew of no injury to the veteran's back prior to her 
active duty.


Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary 
flare-ups will not be considered an increase in severity.  
Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during active service.  Aggravation may 
not be conceded, however, where the disability underwent no 
increase in severity during service.  38 C.F.R. § 3.306(b).  
The determination whether a preexisting disability was 
aggravated by service is a question of fact.  Doran v. Brown, 
6 Vet. App. 283, 286 (1994).

If a disorder was not noted on entering service, VA must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness under 38 U.S.C.A. § 1111.  
VAOPGCPREC 3-03.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the preexisting condition."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
1153.  If the government fails to rebut the section 1111 
presumption, the claim is one for service connection, not 
aggravation.  Id.

A veteran's reported history of the pre-service existence of 
a disease or injury does not constitute notation of such 
disease or injury, but is considered with all other evidence 
in determining if the disease or injury pre-existed service.  
See Harris v. West, 11 Vet. App. 456 (1998), aff'd 203 F.3d 
1347 (Fed. Cir. 2000).  

In the instant appeal, the veteran contends that her current 
back difficulty is attributable to her active service.  
Specifically, she attributes the origin of her condition to a 
weight lifting incident, combined with other rigors of basic 
training.  Evidence of the veteran's current condition 
clearly indicates problems with the lumbar spine.  
Establishing service connection, however, requires that her 
current ailment is related to military service.

After reviewing the totality of the pertinent evidence, the 
Board finds that clear and unmistakable evidence establishes 
that the back disorder existed prior to service and was not 
aggravated thereby.  

Specifically, the pre-entrance examination of September 1976 
is negative for back trouble, although this examination took 
place almost one year prior to her entry on active duty, and 
before the reported pre-service injury in December 1976.  
Nevertheless, the Board will consider that the claim triggers 
the presumption of soundness established in 38 C.F.R. 
§ 3.304(b).  Service medical records, however, reflect an 
onset of symptoms in the veteran's lower back and legs only 
four days into the veteran's basic training.  Shortly after 
the veteran reported for treatment for this problem, the 
Medical Board recommended discharge.  In reaching their 
conclusion, they found that the veteran's condition existed 
prior to service and was not aggravated beyond the natural 
progression of the disease. 

The Board finds the report of the Medical Board to be highly 
probative.  This report was based upon a detailed history of 
a pre-service injury provided by the veteran, as well as in-
depth examinations by qualified physicians.  Although the 
veteran has gone on the record as saying she does not recall 
the pre-service injury "at all especially the part about 
lifting the garbage can," her testimony, and the statements 
of her friends, come over 26 years after service.  In this 
regard, the Board finds the contemporaneous statement to the 
service department physicians is entitled to much greater 
weight than her current testimony and the lay statements.  
Specifically, the statements to the in-service physician were 
made only six months after her pre-service injury, and she 
provided detailed information as to her pre-service 
treatment.  Moreover, the Board finds that statements made at 
a time when she was seeking treatment for back pain to be 
more credible than those made 26 years after-the-fact.

The Board also notes that private medical records relating to 
the veteran's lumbar spine condition show treatment 
originating almost 13 years after service, and reveal 
significant work-related lifting injuries in 1990 and 1999.  
In neither case did she attribute the origin of her problems 
to military service.  In fact, in the 1999 treatment records, 
the veteran only reported a history of the 1990 lifting 
injury.  No mention was made of any in-service injury.  
Moreover, as of the most recent submission of medical 
records, the evidence fails to attribute the cause of her 
current back disorder to military service.  The absence of 
evidence of complaint or treatment for the claimed disorder 
for many years following separation from service is evidence 
that the disorder was not aggravated by service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. 
Cir. 2000). 

In summary, based on a detailed history and examination of 
the veteran, the service physicians found that her low back 
disorder existed prior to her 23-day period of service, and 
was not aggravated beyond the normal progression of the 
disease.  There is no medical evidence of record linking her 
current disorder to service, nor any medical opinion contrary 
to that provided during service.  Thus, the Board finds that 
the presumption of soundness is rebutted by clear and 
unmistakable evidence, which establishes that the veteran's 
low back condition existed prior to entry into service and 
was not aggravated thereby.  


ORDER

Entitlement to service connection for a low back disorder is 
denied.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


